Citation Nr: 0424433	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  96-50 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for service 
connected muscle herniation of the right forearm on flexion 
of finger, major, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service connected scars, right arm and left scapular region 
(also claimed as back).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  His administrative records show he was 
awarded the Combat Infantry Badge and the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  This case was previously before the 
Board and in July 1998 and December 2000 it was remanded to 
the RO for further development.  The case has since been 
returned to the Board and is now ready for appellate review.

The issue of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's residuals of a right forearm muscle injury 
are productive of no more than moderately severe impairment 
of MG VII on the right, the major extremity.

2.  The veteran's service-connected scars of the right arm 
and left scapular region are small, superficial, and non-
tender; they do not cause any limitation of motion and are 
not painful, unstable or poorly nourished with repeated 
ulceration.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of a right forearm muscle injury (MG 
VII), the major extremity, have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5307 
(effective prior to July 3, 1997, and as amended effective 
from July 3, 1997).

2.  The scheduler criteria for a compensable evaluation for 
scars of the right arm and left scapular region are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.31, Part 4, 
Diagnostic Code 7805 (2001, 2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)
The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a February 1996 statement 
of the case and supplemental statements of the case dated in 
April 1999, November 2002, and March 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in letters dated in 
May 2001, and January 2004, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  The record discloses that VA has met its 
duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably VA and 
private treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the May 2001 and January 2004 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision in violation of VCAA and the veteran was not 
informed to furnish copies of pertinent evidence in his 
possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that he sustained 
penetrating shell fragment wounds (SFW) to the left axilla, 
right arm and right forearm as a result of action against the 
enemy in late October 1944. .  His wounds were debrided and 
foreign bodies were removed.  A dry dressing was applied and 
the veteran was hospitalized.  He was returned to duty in 
early December 1944.  On the veteran's September 1945 medical 
examination for service separation it was noted that he 
sustained penetrating SFWs to the right upper arm and right 
lower arm, and left back with resulting muscle herniation in 
the right arm.  On physical examination scars were noted on 
the right arm and right forearm as well as the left scapula.  
They were characterized as NSND (not significant 
nondisabling).  Examination of the musculoskeletal system was 
negative for defects.  

In November 1945 the RO granted service connection for scars 
of the right forearm, right arm, and left scapula rated as 
non-compensable.

On his initial postservice VA examination in early April 1947 
the veteran complained of sharp pain in his arm after lifting 
weight.  On physical examination the veteran was noted to 
have well healed scars over the scapular and right arm.  The 
scar over the right forearm was noted to be with herniation.  
On surgical examination it was noted that the veteran had a 
fascial defect in the right forearm due to muscle herniation 
- marked on flexion of fingers, two well-healed scars on the 
right arm and one healed scar over the right scapula.  The 
diagnoses included muscle herniation of the right forearm.  

A VA examination in mid April 1947 noted the veteran's 
complaint of right arm pain on use with early fatigue.  On 
physical examination non-adherent scars 3 cm long over and 
anterior surfaces of the right upper arm with no bone injury 
and no residuals were noted.  Also noted was a four cm long 
scar on the inner surface of the right forearm (upper third) 
with loss of the underlying fascia and muscle hernia.  The 
scar was noted to be non-adherent but painful on motion due 
to herniation of muscle tissue.  There was no limitation of 
motion.  A 3 cm by 2 cm non-adherent scar with no residuals 
was noted over the left scapula.

In a letter dated in April 1947, a private physician reported 
that x-ray examination of the veteran's left shoulder 
revealed no evidence of fracture, dislocation, or other 
traumatic changes to the skeletal structures of the left 
shoulder girdle or ribs.   It was further reported that x-
rays of the right elbow and forearm showed no evidence of 
bone or joint pathology.  There were four small metallic 
fragments in the muscles of the inner aspect of the right 
forearm.  It was noted that these are not more than one or 
two millimeters in diameter and of little probable 
significance.

Service connection for muscle herniation of right forearm, 
marked on flexion of finger, rated noncompensably disabling 
from October 1945 to March, 10, 1947 was increased to 30 
percent disabling effective March 11, 1947 and service 
connection for scars of right arm and left scapula, rated 
noncompensably disabling since October 1945 was established 
by an RO rating action dated in April 1947.  These rating 
have remained in effect since that time.

On VA muscle examination in November 1995, in connection with 
his current claim, the veteran stated that his right arm 
cramped at times on certain activities, and that he tended to 
have some clawing of the fingers of the right hand 
occasionally.  On physical examination, there was a 2 cm 
somewhat depressed scar present vertical over the medial 
proximal forearm on the right.  There was some herniation of 
muscle distal to the scar and there was some depression and 
scarring in the region of the superficial scar.  There was no 
atrophy of the right forearm and no sensory abnormality.  The 
right elbow had a full range of motion.  The forearm had full 
pronation and supination.  There was a second scar horizontal 
lateral to the distal scapula on the left side.  This scar 
was somewhat broadened and irregular and slightly depressed.  
There appeared to be no gross deep pathology in the region of 
this scar.  He veteran had a full range of motion of both 
shoulders.  The examiner stated that from an orthopedic 
standpoint, the veteran had the residuals of two shrapnel 
wounds with some loss of flexor muscle mass on the right, 
slight muscle herniation, distal to the scar and some 
depression in the region of the scar.  There was no 
functional impairment.  He added that the veteran's complaint 
of cramping of the flexor tendons is definitely credible and 
related to the proximal muscle scarring in the flexor muscle 
mass.  He further added that the scar of his posterior chest 
was definitely present, slightly depressed and gives no 
functional impairment.

On a PTSD examination in November 1995 the veteran was noted 
to be right handed.  

On VA muscle examination in April 1999, the veteran expressed 
discomfort related to activities involving his right forearm.  
He said that he did not feel pain and denied easy 
fatigability of the extremity.  He did not complain of 
stiffness or pain in the elbow or shoulder joints.  Physical 
examination noted a scar on the proximal forearm on the 
medial side measured six cm.  The scar on the lateral side of 
the humerus in the mid-line was four cm.  The scar on the 
posterior surface of the humerus is also five cm.  The scars 
were asymptomatic.  There was a hernia of the flexor muscle 
in the lower arm.  The scar on the left scapula near the tip 
of the left scapula was three cm by one cm and also 
asymptomatic.  Right hand grip was 5/5.  There was an 
inability of the tips of the fingers to reach the median 
crease of the palm, a distance of two cm.  He had full range 
of motion of both shoulders and elbows.  

On orthopedic examination, the veteran had normal scapula 
thoracic motion.  Motor function in the rhomboid, trapezius, 
latissimus dorsi muscles were within normal limits.  He had a 
non-tender, flat two cm scar just under and lateral to the 
inferior angle of his left scapula.  On examination of his 
upper extremities he had a full range of motion.  There was 
normal 15 degrees of cubis valgus of both his elbows.  There 
was a four cm scar in the flexor aspect of the proximal right 
(reported by the examiner as left) forearm.  There was a 
palpable fascial defect in this area and in testing muscle 
function and strength he herniated his flexor carpi ulnaris 
muscle through this.  He had no sensory loss and motor 
function of his upper extremities was within normal limits.  
It was also noted that the veteran had a four cm faint scar 
in the distal third of his posterior arm overlying the 
triceps.  This area was non-tender and triceps function was 
intact.  No hernia was palpable in this region.

A May 2001 VA examination noted the veteran's complaint that 
the right arm hurts when he uses his hand a lot.  He also 
said that the arm is uncomfortable when he writes or when he 
shaves.  He also said that the ring finger and the little 
finger flexes involuntarily sometimes.  Examination of the 
skin revealed a scar on the right upper arm, posteriorly, 
measuring five centimeters, asymptomatic.  The scar below the 
elbow, mesiolateral surface was four cm and asymptomatic.  
There was a muscle hernia in this defect.  The scar on the 
scapula was three by one cm and asymptomatic.  The scars were 
well healed and the same color as the skin.  The diagnosis 
was residuals of shell fragment wound, right upper extremity, 
muscle hernia right forearm.   

VA medical records compiled between 1995 and 2004 show 
treatment for various disorders.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established, and an increase the disability rating is at 
issue, it is the present level of disability, which is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).
	
Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

The veteran's statements regarding the severity of his 
disabilioties are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Muscle Herniation Right Forearm on Flexion of Finger (major)

The veteran's right forearm muscle injury is currently 
evaluated at 30 percent disabling under Diagnostic Code 5307, 
injury to Muscle Group VII, the muscle of the forearm and 
hand.  The function of MG VII involves the flexion of the 
wrist and fingers resulting from the muscles arising from 
internal condyles of the humerus and includes flexors of the 
carpus and long flexors of the finger and thumb.

Under Diagnostic Code 5307, a 30 percent evaluation is 
assigned when there is moderately severe disability resulting 
from injury to MG VII in the dominant arm. A maximum 
schedular rating of 40 percent is awarded when there is 
severe disability in the dominant arm.

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, during the pendency of the veteran's 
appeal. See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301- 
5329 (38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 provided:

(a) Slight (insignificant) disability of muscles.

Type of injury. Simple wound of muscle without debridement, 
infection or effects of laceration. History and complaint. 
Service department record of wound of slight severity or 
relatively brief treatment and return to duty. Healing with 
good functional results. No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.

Objective findings. Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus. No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree. Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint. Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound. Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue- pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings. Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.

History and complaint. Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade. 
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings. Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury. Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint. As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings. Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction. 
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type. Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1996).

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72 (1996) which 
provide, in pertinent part:

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile. (emphasis added)

The provisions of 38 C.F.R. § 4.55 (1996) governed the 
combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in combination 
or limitation of the arc of motion, and are, in pertinent 
part, as follows:

(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity. (b) Two or more severe muscle 
injuries affecting the motion (particularly strength of 
motion) about a single joint may be combined but not in 
combination receive more than the rating for ankylosis of 
that joint at an "intermediate" angle, except with severe 
injuries involving the shoulder girdle and arm, the 
combination may not exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint. 38 C.F.R. § 4.55(a), 
(b). (g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.   Service department record or other 
evidence showing hospitalization for a prolonged period for 
Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if Muscle Group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if Muscle Groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of Muscle Groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

A review of the evidence shows that during the April 1999 VA 
examination the veteran reported that he experienced 
discomfort on use of the right arm and in May 2001 he stated 
that his right arm hurt when he used his hand a lot.  The VA 
examinations confirmed some loss of flexor muscle mass on the 
right, and muscle herniation.  However, the muscle herniation 
was described as slight.  Also, VA examinations showed no 
evidence of atrophy or functional impairment of the right 
upper extremity.  Additionally the April 1999 examination 
showed no impairment in motor strength.  The pertinent scars 
are not adherent to the underlying bone.  Although private x-
rays showed small retained fragments, there was no evidence 
of injury to the radius, ulna or humerus.  

Furthermore, limitation of flexion or extension of the 
forearm has not been demonstrated on VA examination.  There 
is no medical evidence of record to suggest that the 
disability attributed to the veteran's service-connected 
right forearm warrants a rating under any other applicable 
diagnostic code. See Diagnostic Codes 5206, 5207, 5208.  
Therefore, the Board concludes that the claim for a rating in 
excess of 30 percent for the service-connected right forearm 
disorder involving injury to Muscle Group VII must be denied.  
In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case. See 38 C.F.R. § 3.102.

Scars Right Arm and Left Scapular Region

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, the rating criteria for scars were 
revised. 67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 
4.118). 

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion. When the 
area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided.  When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides for the evaluation of scars 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  When the area of the scar 
exceeds 144 square inches (929 sq. cm.), a rating of 10 
percent is Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

In this regard, the VA examinations show that there was some 
depression in the area of the scars.  However, otherwise, the 
scars were essentially asymptomatic with no related 
functional impairment.  The VA examination in April 1999 
revealed a 6 cm scar on the proximal forearm, a four cm scar 
on the lateral side of the humerus, a five cm scar on the 
posterior surface of the humerous, and a three by one cm scar 
on the left scapula.  These scars were all reported to be 
asymptomatic by the examiner.  When examined in May 2001, the 
scars were again noted to be all asymptomatic as well as well 
healed and the same color as the skin.  None of the scars 
exceeded 6 square inches.  None of the scars resulted in 
functional impairment.

The findings on VA examinations do not warrant a 10 percent 
evaluation under any of the Diagnostic Codes noted above.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the claim for increase; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER


An increased evaluation for service connected muscle 
herniation of the right forearm on flexion of finger, major, 
is denied.

An increased (compensable) evaluation for service connected 
scars, right arm and left scapular region (also claimed as 
back) is denied.


REMAND

Pursuant to a request by the RO a VA examination was 
conducted in May 2002 to determine the etiology of the 
veteran's hypertension.  The examiner indicated that the 
hypertension was not secondary to the service connected post-
traumatic stress disorder.  However, service connection may 
also be granted when aggravation of a nonservice-connected 
disorder is found to be proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a) (2002).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, 
pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  The 
May 2002 VA examination did not indicate whether or not the 
PTSD aggravates the veteran's cardiovascular disease.  The 
Board finds that another examination is necessary in this 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
examination conducted by a cardiovascular 
specialist in order to determine whether 
the veteran's cardiovascular disease is 
aggravated by his service connected post-
traumatic stress disorder.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.  All testing deemed 
necessary should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran's 
cardiovascular disorder is aggravated by 
the veteran's service connected PTSD?  If 
yes, to the extent possible, the examiner 
is requested to identify the degree of 
aggravation.  A complete rational for any 
opinion expressed should be included in 
the examination report.

2.  Thereafter the RO should readjudicate 
the veteran's claim, including 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



